UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-16191 TENNANT COMPANY (Exact name of registrant as specified in its charter) Minnesota 41-0572550 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 North Lilac Drive P.O. Box 1452 Minneapolis, Minnesota55440 (Address of principal executive offices) (Zip Code) (763) 540-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ü Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü As ofJuly 26, 2012,there were18,606,295 shares of Common Stock outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Earnings 3 Condensed Consolidated Statements of Comprehensive Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Condensed Consolidated Financial Statements 7 1 Basis of Presentation 7 2 Newly Adopted Accounting Pronouncements 7 3 Management Actions 8 4 Acquisitions 8 5 Inventories 9 6 Goodwill and Intangible Assets 9 7 Debt 10 8 Warranty 12 9 Fair Value Measurements 12 10 Retirement Benefit Plans 13 11 Commitments and Contingencies 13 12 Income Taxes 14 13 Stock-Based Compensation 14 14 Earnings Per Share 14 15 Segment Reporting 15 16 Related Party Transactions 15 17 Subsequent Event 15 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 23 PART II - OTHER INFORMATION Item 1 Legal Proceedings 23 Item 1A Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6 Exhibits 24 Signatures 25 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements TENNANT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended Six Months Ended (In thousands, except shares and per share data) June 30 June 30 Net Sales $ Cost of Sales Gross Profit Operating Expense: Research and Development Expense Selling and Administrative Expense Total Operating Expense Profit from Operations Other Income (Expense): Interest Income Interest Expense ) Net Foreign Currency Transaction (Losses) Gains ) ) Other Income (Expense), Net 41 ) 76 ) Total Other (Expense) Income, Net ) ) Profit Before Income Taxes Income Tax Expense Net Earnings $ Earnings per Share: Basic $ Diluted $ Weighted Average Shares Outstanding: Basic Diluted Cash Dividend Declared per Common Share $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 Table of Contents TENNANT COMPANY CONDENSED CONSOLIDATEDSTATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended (In thousands) June 30 June 30 Net Earnings $ Other Comprehensive Income, net of tax: Foreign currency translation adjustments ) ) Pension adjustments Total Other Comprehensive Income, net of tax ) ) Comprehensive Income $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 Table of Contents TENNANT COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (In thousands, except shares and per share data) ASSETS Current Assets: Cash and Cash Equivalents $ $ Restricted Cash Accounts Receivable, less Allowances of $4,946 and $4,828, respectively Inventories Prepaid Expenses Deferred Income Taxes, Current Portion Other Current Assets 16 Total Current Assets Property, Plant and Equipment Accumulated Depreciation ) ) Property, Plant and Equipment, Net Deferred Income Taxes, Long-Term Portion Goodwill Intangible Assets, Net Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current Portion of Long-Term Debt $ $ Accounts Payable Employee Compensation and Benefits Income Taxes Payable Other Current Liabilities Total Current Liabilities Long-Term Liabilities: Long-Term Debt Employee-Related Benefits Deferred Income Taxes, Long-Term Portion Other Liabilities Total Long-Term Liabilities Total Liabilities Commitments and Contingencies (Note 11) Shareholders' Equity: Preferred Stock, $0.02 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common Stock, $0.375 par value; 60,000,000 shares authorized; 18,606,100 and 18,834,940 shares issued and outstanding, respectively Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 5 Table of Contents TENNANT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended (In thousands) June 30 OPERATING ACTIVITIES Net Earnings $ $ Adjustments to reconcile Net Earnings to Net Cash Provided by Operating Activities: Depreciation Amortization Impairment of Intangible Assets - Deferred Income Taxes ) Stock-Based Compensation Expense Allowance for Doubtful Accounts and Returns Other, Net 19 Changes in Operating Assets and Liabilities: Accounts Receivable ) ) Inventories ) ) Accounts Payable Employee Compensation and Benefits ) ) Other Current Liabilities ) ) Income Taxes Other Assets and Liabilities ) ) Net Cash Provided by Operating Activities INVESTING ACTIVITIES Purchases of Property, Plant and Equipment ) ) Proceeds from Disposals of Property, Plant and Equipment Acquisition of Businesses, Net of Cash Acquired ) ) Decrease in Restricted Cash - Net Cash Used for Investing Activities ) ) FINANCING ACTIVITIES Change in Short-Term Borrowings, Net - ) Payment of Long-Term Debt ) ) Issuance of Long-Term Debt - Purchases of Common Stock ) ) Proceeds from Issuance of Common Stock Tax Benefit on Stock Plans Dividends Paid ) ) Net Cash Used for Financing Activities ) ) Effect of Exchange Rate Changes on Cash and Cash Equivalents ) Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash Paid for Income Taxes $ $ Cash Paid for Interest $ $ Supplemental Non-cash Investing and Financing Activities: Capital Expenditures Funded Through Capital Leases $ $ Collateralized Borrowings $ 68 $ Notes Payable Related to Water Star, Inc. Acquisition $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 6 Table of Contents TENNANT COMPANY NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except shares and per share data) 1.Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with the Securities and Exchange Commission (“SEC”) requirements for interim reporting, which allows certain footnotes and other financial information normally required by accounting principles generally accepted in the United States of America to be condensed or omitted. In our opinion, the Condensed Consolidated Financial Statements contain all adjustments (consisting of only normal recurring adjustments) necessary for the fair presentation of our financial position and results of operations. These statements should be read in conjunction with the Consolidated Financial Statements and Notes included in our annual report on Form 10-K for the year ended December 31, 2011. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. 2.Newly Adopted Accounting Pronouncements Fair Value Measurements and Disclosures In May 2011, the Financial Accounting Standards Board (“FASB”) issued new accounting guidance for fair value measurements providing common fair value measurement and disclosure requirements in U.S. GAAP and IFRS. While the guidance is largely consistent with existing fair value measurement principles in U.S. GAAP, it expands existing disclosure requirements for fair value measurements and makes other amendments. Key additional disclosures include quantitative disclosures about unobservable inputs in Level 3 measures, qualitative information about sensitivity of Level 3 measures and valuation process, and classification within the fair value hierarchy for instruments where fair value is only disclosed in the footnotes but carrying amount is on some other basis. We adopted this guidance January 1, 2012. This guidance did not have an impact on our results of operations or financial position. Comprehensive Income In June 2011, the FASB issued guidance on the presentation of comprehensive income that will require us to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. This guidance eliminates the option to present the components of other comprehensive income as part of the statement of equity. In December 2011, the FASB issued an amendment to this standard which defers the requirement that companies present reclassification adjustments for each component of accumulated other comprehensive income in both net income and other comprehensive income on the face of the financial statements and requires retrospective application. We adopted this guidance January 1, 2012. Since this standard impacts presentation and disclosure requirements only, this adopted guidance did not have an impact on our results of operations or financial position. 7 Table of Contents 3.Management Actions 2010 Action - During the fourth quarter of 2010, we implemented a restructuring action. A pretax charge of $1,671 was recognized in the fourth quarter as a result of this action. The pretax charge consisted of severance and outplacement services and was included within Selling and Administrative Expense in the 2010 Consolidated Statements of Earnings. A reconciliation of the beginning and ending liability balances is as follows: Severence, Early Retirement and Related Costs 2010 restructuring action $ Cash payments ) December 31, 2010 balance $ 2011 utilization: Cash payments ) Foreign currency adjustments ) Change in estimate December 31, 2011 balance $ 2012 utilization: Cash payments ) Foreign currency adjustments (5
